NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 15, 2018* 
                                Decided August 15, 2018 
                                              
                                         Before 
 
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            AMY C. BARRETT, Circuit Judge 
                             
                            MICHAEL B. BRENNAN, Circuit Judge 

 
No. 18‐1376 
 
NANCY A. DAW and STEPHEN L. HOBACK,              Appeal from the United States District 
      Plaintiffs‐Appellants,                     Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:16‐cv‐02550‐JMS‐DML 
CONSOLIDATED CITY OF INDIANAPOLIS                 
AND MARION COUNTY,                               Jane E. Magnus‐Stinson, 
      Defendant‐Appellee.                        Chief Judge. 
                                                  
                                        O R D E R 
 
      Nancy Daw and Stephen Hoback sued the City of Indianapolis for violating their 
procedural and substantive due‐process rights by seizing a portion of their property 
through eminent‐domain proceedings in state court. The district court, noting that Daw 
and Hoback had been defendants in the state‐court proceedings, construed their 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 18‐1376                                                                           Page 2 
 
complaint as challenging the validity of the state court’s judgment for the City and 
dismissed the suit without prejudice under the Rooker–Feldman doctrine. We affirm. 
 
       Daw and Hoback owned Lot 7, land on which their home sits that “abuts the 
platted vehicular turnaround area of the public cul‐de‐sac street.” After obtaining a 
survey of their property in connection with a property‐tax dispute, Daw and Hoback 
learned that their lot included part of the street in front their house that the public used. 
Deciding to exclude the public from the street portion of their lot, they first placed logs 
over the edge of this land and later used a sledgehammer to destroy the asphalt.  
 
       After the demolition and considerable discussion among the plaintiffs, their 
neighbors, and the Department of Public Works, the City sought to use eminent domain 
to condemn the destroyed portion of the street and expand the street’s turnaround. But 
before going to state court, the City did not comply with municipal ordinances 
governing changes in street layouts (requiring public notice, a hearing, and the 
approval of a city commission for any proposed change). The City filed a condemnation 
lawsuit in state court and, according to Daw and Hoback, named “Blue Diamond 
Revocable Trust” (of which they were trustees), but not them individually, as the 
defendant. They entered appearances on behalf of the trust, but not themselves. Daw 
and Hoback say that they received notice to appear at a court hearing but did not have 
an opportunity to “be heard.” The court ultimately entered judgment for the City and 
ordered it to pay $7,500 for the property. 
 
       About two years after the state court entered judgment, Daw and Hoback sued 
the City under 42 U.S.C. § 1983. In their second amended complaint, they alleged that 
they, as individuals, had owned Lot 7 and that the City violated their procedural due‐
process rights by defying the requirements of the municipal ordinances and by taking 
their property without their participation in the state‐court case. They also asserted that 
the City violated their substantive due‐process rights by taking a portion of Lot 7 
“[w]ithout reasonable justification.” Among other relief they requested a declaration 
that the state‐court judgment was “void.”  
        
       The City moved to dismiss the complaint for failing to state a claim for relief. 
See FED. R. CIV. P. 12(b)(6). The district court interpreted the complaint as a challenge to 
the state‐court eminent‐domain judgment, which it viewed as the source of the 
plaintiffs’ alleged injuries (including the inability to exclude the public from a portion of 
“their” property). It therefore dismissed the complaint, concluding that the Rooker–
No. 18‐1376                                                                             Page 3 
 
Feldman doctrine stripped the court of subject‐matter jurisdiction. See D.C. Court of 
Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 
(1923). In reaching this decision, the district court took judicial notice of the state court’s 
judgment against the Blue Diamond Revocable Trust, Daw, and Hoback. The district 
court noted that Daw and Hoback received proper notice of the lawsuit but did not file 
an “objection to the appropriation” of the property.  
         
        On appeal, Daw and Hoback argue that the district court wrongly took judicial 
notice of the state‐court judgment. The district court did not err, however, because the 
state‐court judgment was a matter of public record and therefore a permissible subject 
for judicial notice. See Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012); 
United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991). And although Daw and 
Hoback assert otherwise, without support, the accuracy of the state‐court judgment 
“cannot reasonably be questioned.” FED. R. EVID. 201(b)(2). So we accept the details 
within the judgment over any contrary allegations in their complaint. See Gen. Elec. 
Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1083 (7th Cir. 1997). 
         
        Daw and Hoback next contend that the district court erred in concluding that the 
Rooker–Feldman doctrine applied because they maintain that they were not “named as 
defendant parties” in the state‐court litigation. They are correct that Rooker–Feldman is 
not a preclusion doctrine and cannot be applied against persons who were not parties to 
the state‐court judgment. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 
284 (2005); Arnold v. KJD Real Estate, LLC, 752 F.3d 700, 705 (7th Cir. 2014). But the City 
named Daw and Hoback as individuals in the condemnation suit, and the judgment 
does list them as defendants. That they had decided not to participate as individuals, 
instead appearing only on behalf of the Blue Diamond Revocable Trust (the role of 
which has not been explained by any of the parties), is irrelevant. Daw and Hoback 
were “state‐court losers” who cannot appeal the judgment to federal court. Exxon Mobil 
Corp., 544 U.S. at 284.   
         
        Daw’s and Hoback’s assertions that the state court denied them the opportunity 
to participate in the eminent‐domain proceedings and that the state court lacked 
“personal jurisdiction” over them challenge the validity of the judgment. As the district 
court concluded, “[t]his is precisely what the Rooker–Feldman doctrine prohibits.” 
See Exxon Mobil Corp., 544 U.S. at 284. Further, the label the plaintiffs place on their 
claim does not matter when they expressly assert that the judgment is “void.” See Holt 
No. 18‐1376                                                                                 Page 4 
 
v. Lake Cty. Bd. of Comm’rs, 408 F.3d 335, 336 (7th Cir. 2005) (ruling that plaintiff “cannot 
overcome the jurisdictional bar by styling his claim as a due process action”). 
         
        Daw and Hoback also argue that the Rooker–Feldman doctrine does not apply to 
their allegations that the City’s noncompliance with ordinances governing street 
modifications violated their procedural due‐process rights. Their injuries (being denied 
the opportunity to oppose at a municipal hearing the City’s proposal to condemn their 
property), they insist, occurred outside “of the condemnation proceedings in state 
court.” Even if they are correct, the complaint nonetheless does not state a claim for 
relief. See FED. R. CIV. P. 12(b)(6); Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 718 n.4 (7th Cir. 
2018) (appellate court may affirm on any basis supported in the record). A “local 
government does not violate the federal Constitution just because it violates a state or 
local law.” Taake v. Cty. of Monroe, 530 F.3d 538, 541 (7th Cir. 2008) (internal citation and 
quotation marks omitted).  
         
        Finally, Daw and Hoback do not state a substantive due‐process claim because 
they do not allege any conduct that plausibly suggests that the City acted “without 
reasonable justification in a manner that shocks the conscience.” Bettendorf v. St. Croix 
Cty., 631 F.3d 421, 426 (7th Cir. 2011) (internal quotation marks and citation omitted). 
Although Daw and Hoback allege that the City’s decision lacks “reasonable 
justification,” they also say that the City expanded the cul‐de‐sac “for the general 
welfare of … residents” as “a public street” and the “benefit [of] solid waste trucks to 
undertake” public‐works projects. Taking action to further these purposes “can hardly 
be considered conscious‐shocking or arbitrary.” Id.  
         
        We have considered Daw’s and Hoback’s other arguments, and none has merit.  
         
                                                                                       AFFIRMED